Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of December 14, 2021 are under examination.

Claim Objections
Claim 1 lacks antecedent basis for "courier package". The claim language should be amended to -- courier item -- to be inline with the rest of the claim language.
At claim 18, line 10, please replace "table" with -- tablet --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is considered indefinite because the claim language is directed to only one of the three alternatives provided in claim 18; therefore, the limiting nature of the claim is unclear. Claim 18 does not require a RFID tag, as the RFID tag is an alternative between "a bar code, a QR code or a RFID tag". To present further limitations to only one of the alternatives calls into question how the claim language applies to the other alternatives.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogoff et al. (USPN 5215412).
Regarding Claim(s) 1, Rogoff et al. (USPN 5215412) teaches a personal delivery system comprising; a delivery receptacle (station 3) provided for receiving a mail, courier item or combination thereof; a receiving slot (station 5) for receiving the mail, courier item or combination thereof placed in the delivery receptacle; at least one shuttle (carrier 7) sized and configured to hold at least one of the mail, courier package or combination thereof; and a tube system (line 1) for transporting the at least one shuttle, wherein the delivery receptacle and the receiving slot are provided on opposite ends of the tube system (as seen in Figure 1).
Regarding Claim(s) 2, the tube system is a pneumatic tube system (disclosed as a pneumatic tube line).
Regarding Claim(s) 3 and 4, the recitation of the shuttle speeds is considered to be a recitation of the manner of operating the system. Such recitations do not differentiate the claimed system from the prior art. See MPEP 2114(II). The claim language does not recite structure that would further limit the system.
Regarding Claim(s) 5, the delivery receptacle is a mailbox (mail is received at station 3; therefore, it is considered to be a mailbox).
Regarding Claim(s) 7, the delivery receptacle is disposed at a location remote from the receiving slot (as seen in Figure 1).
Regarding Claim(s) 9, the delivery receptacle comprises at least one sensor (39) to detect whether the mail, courier item or combination thereof is present in the delivery receptacle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. as applied to claim 1 above, and further in view of Tisdale (US Pub 20030044243 A1).
Regarding Claim(s) 6, Rogoff et al. teaches the limitations described above and further teaches the delivery receptacle has a closure flap (door 13), yet fails to teach the closure flap is lockable. Tisdale (US Pub 20030044243 A1) teaches a delivery receptacle (terminal 44) having a closure flap (122) that is lockable (implied at Para. 45, which discloses a key for access to into the terminal). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a closure flap that is lockable in order to prevent theft. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. as applied to claim 1 above, and further in view of Lathan (US Pub 20200361721 A1).
Regarding Claim(s) 8, Rogoff et al. teaches the limitations described above and further teaches , yet fails to teach a tablet to track an information related to the mail, courier item or combination thereof. Lathan (US Pub 20200361721 A1) teaches a system for tracking a carrier through a pneumatic tube system. Lathan teaches using a tablet having software to implement the tracking, among other devices such as computers and smartphones [Para. 38, 45,46]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a tablet to track an information related to the mail, courier item or combination thereof in order to allow a user to use a handheld device.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. as applied to claim 1 above, and further in view of Voelker (US Pub 20110052351 A1)
Regarding Claim(s) 10, Rogoff et al. teaches the limitations described above and further teaches the receiving slot comprises an indicator (78), yet fails to teach the receiving slot comprises an indicator light. Voelker (US Pub 20110052351 A1) teaches a tube delivery system and teaches a delivery station having an indicator light (109). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an indicator light to visually alert a user since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. in view of Tisdale, Voelker and Lathan.
Regarding Claim(s) 11, Rogoff et al. teaches a pneumatic mail delivery system comprising: a mailbox (station 3) having a closure (door 13); a receiving slot (station 5) disposed in a house (6) of a user; a pneumatic tube (line 1) connected to the mailbox and the receiving slot, wherein the pneumatic tube provides a reversible pushing force between the mailbox and receiving slot (through blower means 43); a shuttle (carrier 7) that is sized and configured to fit within the pneumatic tube, wherein the shuttle comprises a door (half 84 of the carrier is considered to be a door) for receiving an article of mail for a user; and an indicator (78) located at the receiving slot. Rogoff et al. further teaches a control panel for operating the pneumatic tube and sending the article of mail in the pneumatic tube. Rogoff et al. fails to teach the closure is lockable, a tablet having a software program for operating the pneumatic tube and sending the article of mail in the pneumatic tube and an indicator light positioned at the receiving slot. Tisdale (US Pub 20030044243 A1) teaches a delivery receptacle (terminal 44) having a closure (122) that is lockable (implied at Para. 45, which discloses a key for access to into the terminal). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a closure that is lockable in order to prevent theft. Voelker (US Pub 20110052351 A1) teaches a tube delivery system and teaches a delivery station having an indicator light (109). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an indicator light to visually alert a user since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. Lathan (US Pub 20200361721 A1) teaches a system for tracking a carrier through a pneumatic tube system. Lathan teaches using a tablet having software to implement the tracking, among other devices such as computers and smartphones [Para. 38, 45,46]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a tablet having software to operate the pneumatic tube in order to allow a user to use a handheld device.
Regarding Claim(s) 12 and 13, the recitation of the shuttle speeds is considered to be a recitation of the manner of operating the system. Such recitations do not differentiate the claimed system from the prior art. See MPEP 2114(II). The claim language does not recite structure that would further limit the system.
Regarding Claim(s) 14, the mailbox comprises a sensor (39) for determining whether the article of mail is in the mailbox.
Regarding Claim(s) 15, Rogoff et al. teaches the limitations described above, yet fails to teach the tablet can determine whether a flag on the mailbox is in an up position or a down position. Tisdale teaches an indicator (142) to indicate that a flag on the mailbox is in an up position. Lathan teaches using a tablet in a pneumatic tube system. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a tablet with the capability of determining whether a flag on the mailbox is in an up position or a down position to allow a user to verify the status of a flag without having to be in line of sight of the mailbox.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. in view of Tisdale, Voelker and Lathan as applied to claim 11 above, and further in view of Sterling (US Pub 20190339429 A1).
Regarding Claim(s) 16, Rogoff et al. teaches the limitations described above, yet fails to teach the mailbox comprises a reflector manufactured of a prismatic or beaded material. Sterling teaches a safety reflection device having prismatic reflective layer [Para. 19] that is disclosed as being usable on mailboxes [Para. 24]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a reflector manufactured of a prismatic material to increase visibility of the mailbox.   
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. in view of Tisdale, Voelker and Lathan as applied to claim 11 above, and further in view of Valerino, Sr. (USPN 8790047).
Regarding Claim(s) 17, Rogoff et al. teaches the limitations described above, yet fails to teach a scanner for reading one of a code or an RFID tag. Valerino, Sr. (USPN 8790047) teaches a pneumatic tube system having a station (300) with a scanner (355) for reading a barcode on a carrier bag (345). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a scanner to read a code in order to obtain information about the payload.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. in view of Valerino, Sr., Tisdale and Lathan.
Regarding Claim(s) 18, Rogoff et al. teaches a residential system for mail and parcel delivery comprising: a pneumatic system having a mailbox (station 3) and a receiving slot (station 5) with a pneumatic tube (line 1) disposed between the mailbox and receiving slot; a compressor (43) for creating a pushing force in the pneumatic tube; a shuttle (carrier 7) for traveling in the pneumatic tube and sized and configured for receiving an article of mail; the mailbox having a door (13). Rogoff et al. fails to teach a parcel delivery scanner for reading one of a bar code, a QR code or a RFID tag, the parcel delivery scanner located near the receiving slot the mailbox having a lockable door; and a tablet connected to each of the mailbox and the parcel delivery scanner for receiving information on deliveries. Valerino, Sr. (USPN 8790047) teaches a pneumatic tube system having a station (300) with a scanner (355) for reading a barcode on a carrier bag (345). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a scanner to read a code in order to obtain information about the payload. Tisdale (US Pub 20030044243 A1) teaches a delivery receptacle (terminal 44) having a door (122) that is lockable (implied at Para. 45, which discloses a key for access to into the terminal). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a door that is lockable in order to prevent theft. Lathan (US Pub 20200361721 A1) teaches a system for tracking a carrier through a pneumatic tube system. Lathan teaches using a tablet having software to implement the tracking, among other devices such as computers and smartphones [Para. 38, 45,46]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a tablet for receiving information on deliveries in order to allow a user to use a handheld device.
Regarding Claim(s) 19, the recitation of the shuttle speeds is considered to be a recitation of the manner of operating the system. Such recitations do not differentiate the claimed system from the prior art. See MPEP 2114(II). The claim language does not recite structure that would further limit the system.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff et al. in view of Valerino, Sr., Tisdale and Lathan as applied to claim 18 above, and further in view of Eidemiller (USPN 6959229).
Regarding Claim(s) 20, Rogoff et al. teaches the limitations described above, yet fails to teach the RFID tag is one of an UHF tag, a HF tag or a LF tag. Eidemiller (USPN 6959229) teaches a carrier routing system using RFID tags, where the RFID tags operate at low frequency (LF), high frequency (HF) and ultra-high frequency (UHF). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use LF, HF, or UHF tags in a carrier routing system to store information on a carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11406211 discloses a pneumatic mail system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653